Brovbes, C. J.
The policy of life and accident insurance sued upon, and attached to the petition, provided that the company would not be liable “for dismemberment, disability or death resulting wholly or in part, directly or indirectly, from . . gunshot wounds.” The petition sought a recovery for the plaintiff’s illness and disability, and alleged that the same was caused by an accidental pistol -' shot “ at the hands of one Corley.” Under the ruling in Muse v. Interstate Life & Accident Co., *15045 Ga. App. 839 (166 S. E. 219), the words “gunshot wounds,” as used in the policy, include a wound resulting from a .pistol-shot. It follows that the petition failed to set out a cause of action, and was properly dismissed on the written motion of the defendant.
Decided November 13, 1934.
Durwood T. Pye, for plaintiff.
J. Lon Ducicworih, McElreaih & BcoLL, for defendant.

Judgment affirmed.


MacIntyre and, Guerry, JJ., concur.